DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 July 2020 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2016/0121627 – hereinafter Yoshida) in view of Ohshima et al. (US Patent 8,588,632 – hereinafter Ohshima.)
Regarding claim 1, 
	Yoshida discloses a base material processing apparatus [1 in fig. 1] comprising: 
a transport mechanism [10 in fig. 1] that transports a long band-like base material [9 in fig. 1] in a longitudinal direction along a predetermined transport path [as seen in fig. 1; paragraph 0023]; 
a first detection part [30a in fig. 1] that acquires a first detection result by continuously or intermittently detecting a position of an edge of the base material in a width direction at a first detection position in said transport path [paragraphs 0030-0032; as seen in fig. 3]; 
a second detection part [30e in fig. 1] that acquires a second detection result by continuously or intermittently detecting a position of the edge of the base material in the width direction at a second detection position that is located downstream of said first detection position in said transport path [paragraphs 0030-0032; as seen in figs. 1-3]; and 
a displacement amount calculation part [41 in fig. 1] that calculates an amount of expansion and contraction of the base material in the width direction on the basis of said first detection result and said second detection result [paragraphs 0033; claim 1; as seen in fig. 4.]

However, Yoshida fails to expressly disclose the displacement amount calculation part also being configured to calculate an amount of displacement in a position of the base material in a transport direction on the basis of a result that is obtained by substituting a calculation result of the amount of expansion and contraction of said base material in the width direction into a matrix transformation that expresses a relationship between the amount of expansion and contraction of the base material in the width 

Ohshima discloses an information processor [7 in fig. 1] that includes a displacement amount calculation part [see fig. 11] that calculates an amount of displacement in a position of the base material in a transport direction on the basis of a result that is obtained by substituting a calculation result of the amount of expansion and contraction of said base material into a matrix transformation [by determination unit 43 in fig. 11, which determines a ratio between the amount of expansion and contraction of the base material in the width direction and an amount of expansion and contraction of the base material in the transport direction and groups it in a consistent format] that expresses a relationship between the amount of expansion and contraction of the base material in the width direction and an amount of expansion and contraction of the base material in the transport direction [col. 6, lines 15-52 and col. 8, line 32 – col. 10, line 20; step s15 in fig. 14; also see figs. 8 and 10.] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Yoshida invention to include means for calculating an amount of displacement in a position of the base material in a transport direction on the basis of a result that is obtained by substituting a calculation result of the amount of expansion and contraction of said base material in the width direction into a matrix transformation that expresses a relationship between the amount of expansion and contraction of the base material in the width direction and an amount of expansion and contraction of the base material in the transport direction as taught by Ohshima for the purpose of suppressing misregistration of images and making 

Regarding claim 2, 
	In the obvious combination, Yoshida discloses wherein said displacement amount calculation part calculates the amount of expansion and contraction of the base material in the width direction on the basis of a result of comparison between said first detection result and said second detection result that is obtained after elapse of a time ΔT required to transport the base material from said first detection position to said second detection position [claim 2.]

Regarding claim 4, 
	In the obvious combination, Yoshida further discloses the base material processing apparatus further comprising: 
a processing part [21-24 in fig. 1] that processes a base material at a processing position in said transport path, 
wherein said displacement amount calculation part calculates the amount of displacement in the position of the base material in the transport direction at said processing position [as seen in figs. 1-3.]

Regarding claim 5, 
	In the obvious combination, Yoshida further discloses wherein said processing part is an image recording part that records an image by ejecting ink to a surface of the base material [claims 1 and 10; as seen in fig. 1.]
Regarding claim 6, 
	In the obvious combination, Yoshida further discloses wherein said processing part ejects ink to the surface of the base material at a position between said first detection position and said second detection position [claims 1 and 10; see fig. 1.]

Regarding claim 7, 
	In the obvious combination, Yoshida further discloses the base material processing apparatus further comprising: 
an ejection correction part that corrects a timing of ink ejection or a position of ink ejection from said image recording part on the basis of said amount of displacement in position calculated by said displacement amount calculation part [s4 in fig. 4; para 0058.]

Regarding claim 8, 
	In the obvious combination, Yoshida further discloses wherein said image recording part includes a plurality of recording heads arranged in said transport direction, and said plurality of recording heads eject ink of different colors [as seen in figs. 1-2; paragraph 0026.]

Regarding claim 9, 
	In the obvious combination, Yoshida further discloses wherein 
said transport mechanism includes a plurality of rollers [12 in fig. 1], 
the base material processing apparatus further comprising: 
a drive part that rotationally drives at least one of said plurality of rollers [it is well-known that the rollers are driven by a motor]; and 


Regarding claim 10,
In the obvious combination, Yoshida further discloses wherein 
said first detection part includes two first sensors [321 in fig, 3] arranged at an interval in the width direction of the base material [paragraph 0032; as seen in fig. 3], 
said two first sensors continuously or intermittently detect positions of edges of the base material in the width direction on both sides in the width direction [paragraph 0032; the first two sensors detect the width of the paper on both the side facing the recording heads and the opposite side facing down; please note that the claim is not clear on what “on both sides” mean and can have multiple interpretations], 
said second detection part includes two second sensors [321 in fig. 3] arranged at an interval in the width direction of the base material [paragraph 0032], and 
said two second sensors continuously or intermittently detect positions of the edges of the base material in the width direction on the both sides in the width direction [paragraph 0032; the first two sensors detect the width of the paper on both the side facing the recording heads and the opposite side facing down; please note that the claim is not clear on what “on both sides” mean and can have multiple interpretations.]

Regarding claims 11, 12, and 14-16, 
	The steps of these method claims are deemed to be inherent in view of the functions of the apparatus disclosed above, since it would be necessary to perform the claimed method steps in order for the apparatus to perform its intended functions.

Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida as modified by Ohshima and in further view of Saita (US 2011/0316925.)
Regarding claim 4, 
	Yoshida as modified by Ohshima discloses the claimed limitations as set forth above regarding claims 1 and 3 but fails to expressly disclose wherein said displacement amount calculation part calculates the amount of expansion and contraction of the base material in the width direction on the basis of a result of comparison between a signal within a predetermined frequency band extracted from said first detection result and a signal within a predetermined frequency band extracted from said second detection result that is obtained after elapse of a time ΔT required to transport the base material from said first detection position to said second detection position.

	However, Saita discloses an inkjet printing apparatus that includes a displacement amount calculation part that calculates the amount of expansion and contraction of the base material in the width direction on the basis of a result of comparison between a signal within a predetermined frequency band extracted from said first detection result and a signal within a predetermined frequency band extracted from said second detection result that is obtained after elapse of a time ΔT required to transport the base material from said first detection position to said second detection position [paragraph 0077.]


Regarding claim 16, 
	The steps of this method claim are deemed to be inherent in view of the functions of the apparatus disclosed above, since it would be necessary to perform the claimed method steps in order for the apparatus to perform its intended functions.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729.  The examiner can normally be reached on Monday-Friday: 9:00am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANNELLE M LEBRON/Primary Examiner, Art Unit 2853